Wood, J., (after stating the facts). 1. The evidence is sufficient to show that appellant is liable if the articles, for the loss of which judgment was rendered, were baggage. Therefore, that is the only question we need consider. Mr. Hutchinson, in his excellent work on Carriers, says: “When the facts are agreed or undisputed, the question what is baggage is one strictly of law, and must be determined by the court. What constitutes baggage in any given ór supposed case is a question which depends upon principles of law upon which the courts have agreed with great unanimity, whatever discrepancies there may be in decisions; and although it is said in many of the cases to which reference has been made, that the question is one for a jury, it must be understood that this is the case only when there is uncertainty or dispute as to some fact upon which the whole question may turn.” 3 Hutchinson on Carriers, § 1255. In the case at bar the facts are undisputed. This court in the case of Kansas City, Ft. S. & M. Ry. Co. v. McGahey, 63 Ark. 344, adopted the definition of baggage as given by Lord Chief Justice Cockburn in Macrow v. Great Western Railway Co., L. R. 5 Q. B. 612, as follows: “Baggage is whatever the passenger takes with him for his personal use or convenience, according to the habits or wants of the particular class to which he belongs, either with reference to the immediate necessities or to the ultimate purpose of the journey.” Other cases where this definition has since been approved are the following: Kansas City, P. & G. Ry. Co. v. State, 65 Ark. 363; Little Rock & H. S. W. Rd. Co. v. Record, 74 Ark. 125; Kansas City So. Ry. Co. v. Skinner, 88 Ark. 189; Chicago, R. I. & P. Ry. Co. v. Whitten, 90 Ark. 462. To warrant the transportation of articles as baggage, it must appear that they are such articles as are adapted to the traveller’s personal use and convenience, “when considered with reference to the immediate necessities or to the ultimate purpose of the journey.” Obviously, baggage does not include such articles as have no reference whatever to the journey itself, and such as are being transported by the traveller to be used after the purpose of his journey has been consummated. Where a traveller, as in the instant case, is moving from one location to another for the purpose of settling at the latter location and engaging in some permanent business, he can not include as baggage such articles as are only useful and necessary for that business and articles that are being transported to be used in connection with and for the purpose of that business. Here the appellee and her husband were moving from Heber to Prescott. The purpose of their journey was the removal of themselves and their household effects from one location to the other. The purpose of the journey was ended when this removal was effected. The business that they were to engage in as hotel keepers after the journey came to an end had no reference to or connection whatever with the journey itself. Under the undisputed evidence, the journey itself ended the moment the removal was effected from Heber to Prescott. The articles contained in the list, except the gold locket and chain, for the loss of which judgment was had, were not adapted to appellee’s personal use and convenience while on her journey at all. They were such articles as were fitted for use in her business as hotel keeper after she had become permanently located at Prescott. The Supreme Court of Tennessee, in passing upon whether articles of a similar character were baggage, in Yazoo & M. V. R. Co. v. Baldwin, 81 S. W. 599, said: “The items are properly classified as household goods, and do not fall within the designation of baggage, it not appearing that they were intended for use upon the journey, but were being transported simply because the defendants in error were moving — that is, changing from their former home to a new home or place of abode.” The court erred in submitting to the jury as to whether the articles on the list (except the gold locket and chain) were baggage. The court should have declared as a matter of law under the uncontroverted evidence that such articles were not baggage, and that the locket and chain were articles of baggage. 2. In the case of Kansas City, Ft. S. & M. R. Co. v. McGahey, supra, Mr. Justice Battle, speaking for the court, said: “When a passenger presents to the carrier for transportation his goods and chattels, and makes known what they are, or exposes them to view, or packs them in a way to give any one concerned good reason to understand and know that they are not usually carried as baggage, and demands transportation of them as his luggage, and the carrier receives and carries them accordingly, he will be responsible for them as baggage, notwithstanding he was not bound to accept and transport them as such.” But it can not be said, as a matter of law, because the articles in suit were packed in a laundry basket, that the appellant company had notice that they were such articles as were not usually carried as baggage. This method of packing would not of itself give the appellant notice of the character of the articles that the laundry basket contained. For aught that appellant knew to the contrary, such basket might have contained only articles of clothing, or such articles as would be classified in law as baggage. The appellee testified that “the agent at Heber Springs knew we were moving from Heber to Prescott. When we went from Prescott to Heber Springs, we shipped this same basket in the same way, and almost the same identical articles. We had other baggage shipped at the same time this was.” But she does not testify that she informed the agent at Heber of what the basket contained, and, as we have stated, there was nothing in the mere manner of the packing of the basket that was calculated to advise the appellant of the kind of articles that the basket contained. The appellee did not ask that the question of whether appellant had notice or knowledge that the articles were not baggage, and yet received them as such, be submitted to the jury. The question as to whether appellant had such notice was not fully developed and submitted. The judgment for the error indicated above is reversed and remanded for a new trial on the issue as to whether appellant accepted the articles as baggage, knowing or having notice at the time that they were not baggage. Judgment will be rendered in favor of appellees for the value of the gold locket and chain.